 In the Matter of LANSING,DROP FORGECOMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE,AIRCRAFTAND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA(U. A. W.-CIO)Case No. 7-B-2066.-Decided October 31, 1945Messrs. Cummins and Cummins, by Messrs. Charles F. CumminsandK. R. Pitts,of Lansing, Mich., for the Company.Messrs. Jack R. CrumpandDonald R. Falor,of Lansing, Mich.,for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America(U. A. W.-CIO), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Lansing Drop Forge Company, Lansing, Michigan, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Meyer D. Stein, TrialExaminer.The hearing was held at Lansing, Michigan, on July 19,1945.The Company and the Union .appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLansing Drop Forge Company is a Michigan corporation having itsprincipal office and place of business in Lansing, Michigan.The com-pany is engaged in the manufacture of rough forgings and uses as64 N. L. R. B., No. 103.617 618DECISIONSOF NATIONALLABOR RELATIONS BOARDraw materials steel, coal, and oil.During the last 6 months of 1944,the Company purchased coal and steel, in the amount of $388,999.19,all of which materials originated without the confines of the Stateof Michigan.Oil in the amount of $33,654.24 was purchased in theState of Michigan.During the same period the Company manufac-tured and sold goods in the amount of $2,524,733.86, of which approxi-mately 80 percent was shipped to points outside the State of Michigan.The Company stipulated that it is engaged in commerce within themeaning of the Act.H. THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.'III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union orally requested recognitionas the bargaining representative of the Company's employees whichthe Company refused.An agent of the Board investigated the extent of the Union's in-terest.His report, introduced into evidence at the hearing, showsthat the Union submitted 136 authorization cards dated as follows :October 1, 1944-1; April 1915-99; May 1945-30; June 1, 1945-3;undated-3. According to the report, 29 of these cards bear the namesof persons whose names were not found on the Company's pay roll,and 11 cards were duplicates.Since there are approximately 400 ein-ployees in the alleged appropriate unit, it is apparent that the'Unionhas shown that it represents only about 24 percent of them.We believe, on the basis of our experience, that this showing doesnot indicate a substantial probability that an election conducted nowwould result in the selection of a statutory bargaining representa-tive.We conclude, therefore, that a resolution of the alleged ques-tion concerning representation at this time would involve unwar-ranted expenditure of time and funds, and we shall, accordingly,dismiss the petition.2'The Company, although it admits that the Union is a labor organization within themeaning of Section 2 (5) of the Act,contends that the Union is not qualified to serve asthe "representative"of its employees inasmuch as proposed contracts negotiated by thelocal must be approved by the Union's international officials prior to execution,and, accord-ingly,the Union's policies and practices will not necessarily be dictated by the employeesin this unitThe Board considered and rejected substantially the same contention in aprior proceeding involving the Company.SeeMatter of Lansing Drop Forge Company,39N. L. R. B 682.We repeat that the contention is without merit.SeeMatter of UnitedMotor Service,Inc., etat.,59 N. L. R.B. 351 ,Pueblo Gas & Fuel Co. v. N. L. If.B ,118 F.{2d) 34(C. C. A. 10).2N. L. R. B. Eighth Annual Report,p. 44 and Ninth Annual Report, p. 23. LANSING DROP FORGE COMPANYORDER619Upon the basis of the foregoing findings of fact and conclusions, theNational Labor Relations Board hereby orders that the petition forinvestigation and certification of employees of Lansing Drop ForgeCompany, Lansing, Michigan, filed by International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica (U. A. W.-CIO), be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.